SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d−101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13-d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13-d-2(a) (Amendment No. 12)* Macquarie Infrastructure Company LLC (Name of Issuer) Limited Liability Company Interests (Title of Class of Securities) 55608B105 (CUSIP Number) Michael Kernan Macquarie Infrastructure Management (USA) Inc. 125 West 55th Street New York, New York, 10019 (212) 231-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Michelle B. Rutta White & Case LLP 1155 Avenue of the Americas New York, NY 10036 (212) 819-7864 October 22, 2014 (Date of Event which Requires Filing of this Statement) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§. 240.13d−1(e), 240.13d−1(f) or 240.13d−1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Infrastructure Management (USA) Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b) o 3. SEC USE ONLY: 4. SOURCE OF FUNDS (See Instructions): WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7. SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14. TYPE OF REPORTING PERSON (See Instructions) CO Page 2 of 12 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Group Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b) o 3. SEC USE ONLY: 4. SOURCE OF FUNDS (See Instructions): OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF 7. SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14. TYPE OF REPORTING PERSON (See Instructions) CO Page 3 of 12 1. NAMES OF REPORTING PERSONS
